Exhibit 19
                                                                                             BER,PERMSEAL,REF_DISCOV

                                                   U.S. District Court
                                      Southern District of Florida (West Palm Beach)
                                    CIVIL DOCKET FOR CASE #: 9:18-cv-80748-RKA


Hall et al. V. Harry Sargeant, III                                      Date Filed: 06/08/2018
Assigned to: Judge Roy K. Altman                                        Jury Demand: Defendant
Referred to: Magistrate Judge Bruce E. Reinhart                         Nature of Suit: 190 Contract: Other
Cause: 28:1331 Federal Question                                         Jurisdiction: Federal Question
Plaintiff
Daniel Hall                                                represented by Armando Cordoves , Jr.
                                                                          Hunton Andrews Kurth LLP
                                                                          1111 Brickell Avenue
                                                                          Suite 2500
                                                                          Miami, FL 33131
                                                                          3058102515
                                                                          Email: acordoves@huntonak.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                        Andrew E. Goldsmith
                                                                        Kellogg Hansen Todd Figel & Frederick PLLC
                                                                        Summer Square
                                                                        1615 M. Street, Suite 400
                                                                        Washington, DC 20036
                                                                        202-326-7945
                                                                        Email: agoldsmith@kellogghansen.com
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Christine A. Bonomo
                                                                        Kellogg, Hansen, Todd, Figel, & Frederick, P.L.L.C.
Summer Square
1615 M Street, N.W., Suite 400
Washington, DC 20036
(202) 326-7906
Email: cbonomo@kellogghansen.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

David K. Suska
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
1615 M Street N.W.
Suite 400
Washington, DC 20036
202-326-7955
Email: dsuska@kellogghansen.com
TERMINATED: 04/18/2019
PRO HAC VICE
ATTORNEY TO BE NOTICED

Derek T. Ho
Kellogg Huber Hansen Todd Evans & Figel PLLC
1615 M Street NW
Suite 400
Washington, DC 20036
202-326-7900
Email: dho@kellogghansen.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Jan E. Messerschmidt
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
Summer Square
1615 M Street, N.W., Suite 400
Washington, DC 20036
202-326-7945
Email: jmesserschmidt@kellogghansen.com
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Minsuk Han
                                  Kellogg Hansen Todd Figel & Frederick PLLC
                                  Summer Square
                                  16i5 M Street, N.W., Suite 400
                                  Washington, DC 20036
                                  (202) 326-7980
                                  Email: mhan@kellogghansen.com
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Samuel Alberto Danon
                                  Hunton Andrews Kurth LLP
                                  1111 Brickell Avenue
                                  Suite 2500
                                  Miami, FL 33131
                                  305-810-2500
                                  Fax: 810-2460
                                  Email: sdanon@huntonak.com
                                  ATTORNEY TO BE NOTICED

Plaintiff
Burford Capital LLC   represented by Armando Cordoves , Jr.
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED

                                  Andrew E. Goldsmith
                                  (See above for address)
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Christine A. Bonomo
                                  (See above for address)
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       David K. Suska
                                       (See above for address)
                                       TERMINATED: 04/18/2019
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Derek T. Ho
                                       (See above for address)
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Jan E. Messerschmidt
                                       (See above for address)
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Minsuk Han
                                       (See above for address)
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Samuel Alberto Danon
                                       (See above for address)
                                       ATTORNEY TO BE NOTICED

Plaintiff
Dundrod Investments Ltd.   represented by Armando Cordoves , Jr.
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                       Andrew E. Goldsmith
                                       (See above for address)
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            Christine A. Bonomo
            (See above for address)
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            David K. Suska
            (See above for address)
            TERMINATED: 04/18/2019
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            Derek T. Ho
            (See above for address)
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            Jan E. Messerschmidt
            (See above for address)
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            Minsuk Han
            (See above for address)
            PRO HAC VICE
            ATTORNEY TO BE NOTICED

            Samuel Alberto Danon
            (See above for address)
            ATTORNEY TO BE NOTICED


V.
Defendant
Harry Sargeant III   represented by Adam Rabin
                                    McCabe Rabin, P.A.
                                    Centurion Tower
                                    1601 Forum Place
                                    Suite 201
                                    West Palm Beach, FL 33401
                                    561-659-7878
                                    Fax: 561-242-4848
                                    Email: arabin@mccaberabin.com
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                   Gregory William Coleman
                                   Critton Luttier & Coleman, LLP
                                   303 Banyan Boulevard
                                   Suite 400
                                   West Palm Beach, FL 33401
                                   561-842-2820
                                   Fax: 844-6929
                                   Email: gcoleman@lawclc.com
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                   Lauren Elizabeth Johnson
                                   McCabe Rabin, P.A.
                                   1601 Forum Place, Suite 505
                                   West Palm Beach, FL 33401
                                   (561) 659-7878
                                   Email: ljohnson@mccaberabin.com
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                   Ryon M. McCabe
                                   McCabe Rabin, P.A.
                                   1601 Forum Place
                                   Suite 201
West Palm Beach, FL 33401
561-659-7878
Fax: 561 242-4848
Email: rmccabe@mccaberabin.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Santo DiGangi
Critton, Luttier & Coleman, LLP
303 Banyan Blvd.
Suite 400
West Palm Beach, FL 33401
(561) 842-2820
Fax: (561) 844-6929
Email: sdigangi@lawclc.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Christopher Michael Kise
Foley & Lardner
106 E College Avenue
Suite 900
Tallahassee, FL 32301
850-513-3367
Fax: 850-561-6475
Email: ckise@foley.com
ATTORNEY TO BE NOTICED

Joshua Mahlon Hawkes
Foley Lardner LLP
106 E College Ave
Ste 900
Tallahassee, FL 32301
850-222-6100
Email: jhawkes@foley.com
ATTORNEY TO BE NOTICED
                                 Kathryn Throo Williams
                                 Foley , Lardner LLP
                                 100 N Tampa Street
                                 Suite 2700
                                 Tampa, FL 33601
                                 813-229-4199
                                 Email: kwilliams@foley.com
                                 ATTORNEY TO BE NOTICED

                                 Melissa B Coffey
                                 Foley & Lardner LLP
                                 106 East College Avenue
                                 Suite 900
                                 Tallahassee, FL 32301
                                 (850) 222-6100
                                 Fax: (850) 561-6475
                                 Email: mcoffey@foley.com
                                 ATTORNEY TO BE NOTICED

Counter Claimant
Harry Sargeant III   represented by Adam Rabin
                                    (See above for address)
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                 Gregory William Coleman
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED

                                 Santo DiGangi
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED
                                Christopher Michael Kise
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                Joshua Mahlon Hawkes
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                Melissa B Coffey
                                (See above for address)
                                ATTORNEY TO BE NOTICED


V.
Counter Defendant
Daniel Hall         represented by Armando Cordoves , Jr.
                                   (See above for address)
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                Andrew E. Goldsmith
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                David K. Suska
                                (See above for address)
                                TERMINATED: 04/18/2019
                                ATTORNEY TO BE NOTICED

                                Derek T. Ho
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                Samuel Alberto Danon
                                (See above for address)
                                ATTORNEY TO BE NOTICED
Counter Claimant
Harry Sargeant III   represented by Adam Rabin
                                    (See above for address)
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                 Gregory William Coleman
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED

                                 Lauren Elizabeth Johnson
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED

                                 Ryon M. McCabe
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED

                                 Santo DiGangi
                                 (See above for address)
                                 LEAD ATTORNEY
                                 ATTORNEY TO BE NOTICED

                                 Christopher Michael Kise
                                 (See above for address)
                                 ATTORNEY TO BE NOTICED

                                 Joshua Mahlon Hawkes
                                 (See above for address)
                                 ATTORNEY TO BE NOTICED

                                 Melissa B Coffey
                                                                               (See above for address)
                                                                               ATTORNEY TO BE NOTICED


V.
Counter Defendant
Daniel Hall                                                     represented by Armando Cordoves , Jr.
                                                                               (See above for address)
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED

                                                                               Andrew E. Goldsmith
                                                                               (See above for address)
                                                                               ATTORNEY TO BE NOTICED

                                                                               David K. Suska
                                                                               (See above for address)
                                                                               TERMINATED: 04/18/2019
                                                                               ATTORNEY TO BE NOTICED

                                                                               Derek T. Ho
                                                                               (See above for address)
                                                                               ATTORNEY TO BE NOTICED

                                                                               Samuel Alberto Danon
                                                                               (See above for address)
                                                                               ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text
06/08/2018      1 COMPLAINT against Daniel Hall, Dundrod Investments Ltd., Burford Capital LLC. Filing fees $ 400.00 receipt
                  number 113C-10721183, filed by Daniel Hall, Dundrod Investments Ltd., Burford Capital LLC. (Attachments: # 1
                  Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Civil Cover Sheet, # 8
                  Summon(s) Harry Sargeant III)(Danon, Samuel) (Entered: 06/08/2018)
06/08/2018    2 Clerks Notice of Judge Assignment to Judge Donald M. Middlebrooks and Magistrate Judge Dave Lee Brannon.

                 Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Dave Lee Brannon is
                 available to handle any or all proceedings in this case. If agreed, parties should complete and file the Consent form
                 found on our website. It is not necessary to file a document indicating lack of consent. (lh) (Entered: 06/11/2018)
06/08/2018    3 Clerks Notice to Filer re: Electronic Case. Parties Not Added. The Filer failed to add all parties associated with the
                case.Filer is instructed to add the additional parties by filing a Notice of Entry of Parties. It is not necessary to re-file
                this document. (lh) (Entered: 06/11/2018)
06/11/2018    4 Notice of Entry of Parties Listed NOTE: New Filer(s) will appear twice, since they are also a new party in the case.
                New Filer(s)/Party(s): Harry Sargeant III. (Cordoves, Armando) (Entered: 06/11/2018)
06/11/2018    5 Summons Issued as to Harry Sargeant III. (lh) (Entered: 06/11/2018)
06/11/2018    6 Notice of Pending, Refiled, Related or Similar Actions by Burford Capital LLC, Dundrod Investments Ltd., Daniel
                Hall (Cordoves, Armando) (Entered: 06/11/2018)
06/11/2018    7 Corporate Disclosure Statement by Burford Capital LLC identifying Corporate Parent Burford Capital Holdings for
                Burford Capital LLC (Cordoves, Armando) (Entered: 06/11/2018)
06/11/2018    8 Corporate Disclosure Statement by Dundrod Investments Ltd. identifying Corporate Parent BC Holdings Limited
                for Dundrod Investments Ltd. (Cordoves, Armando) (Entered: 06/11/2018)
06/11/2018    9 EX PARTE EMERGENCY MOTION with Certification of Emergency attached by Burford Capital LLC, Dundrod
                Investments Ltd., Daniel Hall. Responses due by 6/25/2018 (Attachments: # 1 Affidavit Decl. Derek T. Ho in
                support of Plaintiffs' Motion for Temporary Restraining Order, # 2 Text of Proposed Order Granting Temporary
                Restraining Order, # 3 Certification of Emergency)(Cordoves, Armando) Modified to unseal per DE 15 on
                6/14/2018 (cbr). (Entered: 06/11/2018)
06/12/2018   10 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for Andrew E. Goldsmith. Filing Fee $ 75.00 Receipt # 113C-10729567 by Burford Capital LLC,
                Dundrod Investments Ltd., Daniel Hall. Responses due by 6/26/2018 (Attachments: # 1 Certification of Andrew E.
                Goldsmith, # 2 Text of Proposed Order)(Danon, Samuel) (Entered: 06/12/2018)
06/12/2018   11 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for Derek T. Ho. Filing Fee $ 75.00 Receipt # 113C-10729651 by Burford Capital LLC, Dundrod
                Investments Ltd., Daniel Hall. Responses due by 6/26/2018 (Attachments: # 1 Certification of Derek T. Ho, # 2 Text
                of Proposed Order)(Danon, Samuel) (Entered: 06/12/2018)
06/13/2018   12 ORDER TRANSFERRING CASE to Judge Beth Bloom for all further proceedings, accepted and signed on
                6/13/2018. Judge Donald M. Middlebrooks and Magistrate Judge Dave Lee Brannon no longer assigned to case.
                Signed by Judge Donald M. Middlebrooks on 6/13/2018. (mc) (Entered: 06/13/2018)
06/13/2018   13 PAPERLESS ORDER granting 10 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                Electronically Receive Notices of Electronic Filing for Attorney Andrew E. Goldsmith. Signed by Judge Beth
                Bloom (BB) (Entered: 06/13/2018)
06/13/2018   14 PAPERLESS ORDER granting 11 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                Electronically Receive Notices of Electronic Filing for Attorney Derek T. Ho. Signed by Judge Beth Bloom (BB)
                (Entered: 06/13/2018)
06/14/2018   15 ORDER denying 9 Sealed/Ex Parte Emergency Motion/Certification of Emergency. Signed by Judge Beth Bloom
                on 6/14/2018. (cbr) (Entered: 06/14/2018)
06/14/2018   16 Clerk's Notice of Compliance re 15 Order on Sealed/Ex Parte Emergency Motion/Certification of Emergency (cbr)
                (Entered: 06/14/2018)
06/26/2018   17 SUMMONS (Affidavit) Returned Executed on 1 Complaint, with a 21 day response/answer filing deadline by
                Daniel Hall, Dundrod Investments Ltd., Burford Capital LLC. Harry Sargeant III served on 6/21/2018, answer due
                7/12/2018. (Cordoves, Armando) (Entered: 06/26/2018)
07/12/2018   18 NOTICE of Attorney Appearance by Joshua Mahlon Hawkes on behalf of Harry Sargeant III. Attorney Joshua
                Mahlon Hawkes added to party Harry Sargeant III(pty:dft). (Hawkes, Joshua) (Entered: 07/12/2018)
07/12/2018   19 NOTICE of Attorney Appearance by Melissa B Coffey on behalf of Harry Sargeant III. Attorney Melissa B Coffey
                added to party Harry Sargeant III(pty:dft). (Coffey, Melissa) (Entered: 07/12/2018)
07/12/2018   20 NOTICE of Attorney Appearance by Christopher Michael Kise on behalf of Harry Sargeant III. Attorney
                Christopher Michael Kise added to party Harry Sargeant III(pty:dft). (Kise, Christopher) (Entered: 07/12/2018)
07/12/2018   21 MOTION to Dismiss 1 Complaint, by Harry Sargeant III. Responses due by 7/26/2018 (Attachments: # 1 Exhibit 1 -
                Complaint in State Action, # 2 Exhibit 2 - Palm Beach County Recorded Satisfactions of Judgment)(Hawkes,
                Joshua) (Entered: 07/12/2018)
07/17/2018   22 NOTICE of Attorney Appearance by Gregory William Coleman on behalf of Harry Sargeant III. Attorney Gregory
                William Coleman added to party Harry Sargeant III(pty:dft). (Coleman, Gregory) (Entered: 07/17/2018)
07/17/2018   23 NOTICE of Attorney Appearance by Gregory William Coleman on behalf of Harry Sargeant III (Coleman,
                Gregory) (Entered: 07/17/2018)
07/17/2018   24 NOTICE of Attorney Appearance by Santo DiGangi on behalf of Harry Sargeant III. Attorney Santo DiGangi added
                to party Harry Sargeant III(pty:dft). (DiGangi, Santo) (Entered: 07/17/2018)
07/26/2018   25 RESPONSE in Opposition re 21 MOTION to Dismiss 1 Complaint, filed by Burford Capital LLC, Dundrod
                Investments Ltd., Daniel Hall. Replies due by 8/2/2018. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)
                (Cordoves, Armando) (Entered: 07/26/2018)
07/30/2018   26 ORDER REFERRING 21 MOTION to Dismiss 1 Complaint, filed by Harry Sargeant III.. Motions referred to Judge
                Bruce E. Reinhart. Signed by Judge Beth Bloom on 7/30/2018. See attached document for full details. (vmz)
                (Entered: 07/30/2018)
07/30/2018   27 Order Requiring Joint Scheduling Report And Certificates of Interested Parties. -Joint Scheduling Report due by
                8/20/2018 Signed by Judge Beth Bloom on 7/30/2018. See attached document for full details. (vmz) (Entered:
                07/30/2018)
08/02/2018   28 REPLY to Response to Motion re 21 MOTION to Dismiss 1 Complaint, filed by Harry Sargeant III. (Hawkes,
                Joshua) (Entered: 08/02/2018)
08/13/2018   29 PAPERLESS ORDER taking under advisement 21 Defendant's Motion to Dismiss and setting a Hearing on
                9/20/2018 at 11:00 AM in West Palm Beach Division before Magistrate Judge Bruce E. Reinhart. Signed by
                Magistrate Judge Bruce E. Reinhart on 8/13/2018. (hk02) (Entered: 08/13/2018)
08/20/2018   30 Joint SCHEDULING REPORT - Rule 16.1 by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall
                (Attachments: # 1 Text of Proposed Order)(Cordoves, Armando) (Entered: 08/20/2018)
08/20/2018   31 Certificate of Interested Parties/Corporate Disclosure Statement by Burford Capital LLC, Dundrod Investments Ltd.,
                Daniel Hall identifying Corporate Parent Burford Capital Limited, Corporate Parent Burford Capital Holdings (UK)
                Limited, Corporate Parent Ollivets Investments Limited for Burford Capital LLC ; Corporate Parent Burford Capital
                Limited, Corporate Parent BC Holdings Limited for Dundrod Investments Ltd. (Cordoves, Armando) (Entered:
                08/20/2018)
08/23/2018   32 Order Setting Trial And Pre-Trial Schedule, Requiring Mediation, And Referring Certain Matters To Magistrate
                Judge : ( Amended Pleadings due by 10/20/2018., Discovery due by 4/9/2019., Expert Discovery due by 4/9/2019.,
                Joinder of Parties due by 10/20/2018., Mediation Deadline 4/23/2019., In Limine Motions due by 7/22/2019.,
                Dispositive Motions due by 5/1/2019., Motions due by 5/1/2019., Pretrial Stipulation due by 7/22/2019., Jury Trial
                set for 8/5/2019 09:00 AM in Miami Division before Judge Beth Bloom., Calendar Call set for 7/30/2019 01:45 PM
                in Miami Division before Judge Beth Bloom.). Signed by Judge Beth Bloom on 8/23/2018. See attached document
                for full details. (vmz)
                 Pattern Jury Instruction Builder - To access the latest, up to date changes to the 11th Circuit Pattern Jury
                 Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 08/23/2018)
09/04/2018   33 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for David K. Suska. Filing Fee $ 75.00 Receipt # 113C-10966338 by Burford Capital LLC,
                Dundrod Investments Ltd., Daniel Hall. Responses due by 9/18/2018 (Attachments: # 1 Certification of David K.
                Suska, # 2 Text of Proposed Order)(Danon, Samuel) (Entered: 09/04/2018)
09/05/2018   34 PAPERLESS ORDER granting 33 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                Electronically Receive Notices of Electronic Filing for Attorney David K. Suska. Signed by Judge Beth Bloom (BB)
                (Entered: 09/05/2018)
09/11/2018   35 NOTICE by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall Regarding Mediation (Attachments: # 1
                Text of Proposed Order Scheduling Mediation) (Cordoves, Armando) (Entered: 09/11/2018)
09/12/2018   36 ORDER Scheduling Mediation before Judge Scott J. Silverman. Mediation Hearing set for 4/9/2019 10:00 AM.
                Signed by Judge Beth Bloom on 9/12/2018. See attached document for full details. (jas) (Entered: 09/13/2018)
09/20/2018   37 NOTICE by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall of State Court Hearing and Transcript of
                Hearing (Attachments: # 1 Exhibit) (Danon, Samuel) (Entered: 09/20/2018)
09/20/2018   38 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Motion Hearing re 21
                MOTION to Dismiss 1 Complaint, filed by Harry Sargeant III held on 9/20/2018. Total time in court: 1 hour(s) : 27
                minutes. Court Reporter: Stephen Franklin, 561-514-3768 / Stephen_Franklin@flsd.uscourts.gov. (Digital 12:10:16)
                (hk02) (Entered: 09/20/2018)
09/21/2018   39 NOTICE by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall of filing Demonstrative Exhibit
                (Attachments: # 1 Exhibit) (Danon, Samuel) (Entered: 09/21/2018)
09/23/2018   40 TRANSCRIPT of Motion Hearing held on 09/20/2018 before Magistrate Judge Bruce E. Reinhart, 1-83 pages,
                Court Reporter: Stephen Franklin, 561-514-3768 / Stephen_Franklin@flsd.uscourts.gov. Transcript may be viewed
                at the court public terminal or purchased by contacting the Court Reporter/Transcriber before the deadline for
                Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due
                10/15/2018. Redacted Transcript Deadline set for 10/24/2018. Release of Transcript Restriction set for 12/24/2018.
                (sf) (Entered: 09/23/2018)
10/01/2018   41 REPORT AND RECOMMENDATIONS re 21 MOTION to Dismiss 1 Complaint, filed by Harry Sargeant III
                Recommending The Motion to Dismiss Count I And II be DENIED; The Motion to Dismiss Count III be DENIED
                as to Daniel Hall, but be GRANTED as to Burford Capital, LLC. Because the Court holds as a matter of law that
                Burford cannot assert a malicious prosecution claim because it was not a party to the Prior Federal Action, it is
                 further RECOMMENDED that Burford not be granted leave to amend its Complaint. Objections to R&R due by
                 10/15/2018 Signed by Magistrate Judge Bruce E. Reinhart on 10/1/2018. See attached document for full details.
                 (vmz) (Entered: 10/02/2018)
10/09/2018   42 Joint MOTION for Extension of Time to file Objections to Report and Recommendation re 41 REPORT AND
                RECOMMENDATIONS re 21 MOTION to Dismiss 1 Complaint, filed by Harry Sargeant III Recommending The
                as to Daniel Hall, but be GRANTED as to Burford Capital, LLC. Because the Court holds as a matter of law that
                Burford Mot by Harry Sargeant III. Responses due by 10/23/2018 (Attachments: # 1 Text of Proposed Order)
                (Hawkes, Joshua) (Entered: 10/09/2018)
10/09/2018   43 PAPERLESS ORDER granting 42 Motion for Extension of Time to file Objections to Report and Recommendation
                by October 23, 2018. Signed by Judge Beth Bloom (BB) (Entered: 10/09/2018)
10/10/2018       Set/Reset Deadlines per Order DE# 43 : Objections to R&R due by 10/23/2018 (lh) (Entered: 10/10/2018)
10/16/2018   44 NOTICE by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall of Order Staying State-Court
                Proceedings (Attachments: # 1 Exhibit A Order) (Cordoves, Armando) (Entered: 10/16/2018)
10/23/2018   45 OBJECTIONS to 41 Report and Recommendations on Motion to Dismiss Complaint by Harry Sargeant III.
                (Attachments: # 1 Exhibit Report and Recommendation, # 2 Exhibit Transcript of Hearing)(Hawkes, Joshua)
                (Entered: 10/23/2018)
10/24/2018   46 MOTION for Hearing re 45 Objections to Report and Recommendations by Harry Sargeant III. (Hawkes, Joshua)
                (Entered: 10/24/2018)
11/06/2018   47 RESPONSE TO OBJECTION to 41 Report and Recommendations on Motion to Dismiss by Burford Capital LLC,
                Dundrod Investments Ltd., Daniel Hall. (Cordoves, Armando) (Entered: 11/06/2018)
11/13/2018   48 **Stricken** REPLY to 47 Response to Objection to Report and Recommendations by Harry Sargeant III.
                (Hawkes, Joshua) Modified Per DE 50 on 11/15/2018 (vmz). (Entered: 11/13/2018)
11/14/2018   49 MOTION to Strike 48 Response/Reply (Other) by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall.
                Responses due by 11/28/2018 (Attachments: # 1 Exhibit A, # 2 Text of Proposed Order)(Cordoves, Armando)
                (Entered: 11/14/2018)
11/15/2018   50 ORDER granting 49 Motion to Strike. Signed by Judge Beth Bloom on 11/15/2018. See attached document for full
                details. (vmz) (Entered: 11/15/2018)
11/16/2018   51 ORDER ADOPTING 41 Report and Recommendations; denying 46 Motion for Hearing; and granting in part and
                denying in part 21 Motion to Dismiss. Defendant shall file his answer on or before November 26, 2018. Signed by
                Judge Beth Bloom on 11/16/2018. See attached document for full details. (ar2) (Entered: 11/16/2018)
11/16/2018        Set Answer Due Deadline per DE 51 Order: Harry Sargeant III response due 11/26/2018. (ar2) (Entered:
                  11/16/2018)
11/16/2018   52 Defendant's MOTION for Extension of Time to File Response/Reply/Answer as to Set/Reset Deadlines by Harry
                Sargeant III. (Attachments: # 1 Text of Proposed Order)(Hawkes, Joshua) (Entered: 11/16/2018)
11/19/2018   53 PAPERLESS ORDER granting 52 Motion for Extension of Time to File Answer by December 3, 2018. Signed by
                Judge Beth Bloom (BB) (Entered: 11/19/2018)
12/03/2018   54 ANSWER and Affirmative Defenses to Complaint with Jury Demand , COUNTERCLAIM against Daniel Hall by
                Harry Sargeant III. (Hawkes, Joshua) (Entered: 12/03/2018)
12/04/2018   55 NOTICE of Attorney Appearance by Adam Rabin on behalf of Harry Sargeant III. Attorney Adam Rabin added to
                party Harry Sargeant III(pty:dft). (Rabin, Adam) (Entered: 12/04/2018)
12/04/2018   56 NOTICE of Attorney Appearance by Ryon M. McCabe on behalf of Harry Sargeant III. Attorney Ryon M. McCabe
                added to party Harry Sargeant III(pty:dft). (McCabe, Ryon) (Entered: 12/04/2018)
12/04/2018   57 NOTICE of Attorney Appearance by Lauren Elizabeth Johnson on behalf of Harry Sargeant III. Attorney Lauren
                Elizabeth Johnson added to party Harry Sargeant III(pty:dft). (Johnson, Lauren) (Entered: 12/04/2018)
12/05/2018   58 Defendant's MOTION to Withdraw as Attorney by Gregory W. Coleman and Santo DiGangi for / by Harry Sargeant
                III. Responses due by 12/19/2018 (Attachments: # 1 Text of Proposed Order)(Coleman, Gregory) (Entered:
                12/05/2018)
12/05/2018   59 PAPERLESS ORDER granting 58 Motion to Withdraw as Attorney. Gregory W. Coleman and Santo DiGangi are
                permitted to withdraw from further representation. Signed by Judge Beth Bloom (BB) (Entered: 12/05/2018)
12/06/2018   60 ORDER Setting Case Management Conference, ( Status Conference Re: Case Management/Posture Matters set for
                12/18/2018 11:30 AM in West Palm Beach Division before Magistrate Judge Bruce E. Reinhart.) Signed by
                Magistrate Judge Bruce E. Reinhart on 12/6/2018. See attached document for full details. (vmz) (Entered:
                12/06/2018)
12/06/2018   61 Standing Discovery Order for Magistrate Judge Bruce Reinhart. Signed by Magistrate Judge Bruce E. Reinhart on
                12/6/2018. See attached document for full details. (vmz) (Entered: 12/06/2018)
12/13/2018   62 PAPERLESS ORDER RESETTING 60 the Telephone Status Conference Re: Case Management (previously
                scheduled for 12/18/18) for 1/8/2019 at 11:30 AM in West Palm Beach Division before Magistrate Judge Bruce E.
                Reinhart. Signed by Magistrate Judge Bruce E. Reinhart on 12/13/2018. (hk02) (Entered: 12/13/2018)
12/24/2018   63
                 MOTION TO DISMISS 54 Answer to Complaint, Counterclaim FOR FAILURE TO STATE A CLAIM by Daniel
                 Hall. Responses due by 1/7/2019 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)
                 (Cordoves, Armando) (Entered: 12/24/2018)
12/28/2018   64 Defendant's MOTION for Extension of Time Extension of time of 7 days to respond to Motion to Dismiss
                Counterclaims re 63 MOTION TO DISMISS 54 Answer to Complaint, Counterclaim FOR FAILURE TO STATE
                A CLAIM by Harry Sargeant III. Responses due by 1/11/2019 (Rabin, Adam) (Entered: 12/28/2018)
12/30/2018   65 PAPERLESS ORDER granting 64 Motion for Extension of Time to File Response to Motion by January 14, 2019.
                Signed by Judge Beth Bloom (BB) (Entered: 12/30/2018)
01/02/2019       Set/Reset Deadlines as to 63 MOTION TO DISMISS 54 Answer to Complaint, Counterclaim FOR FAILURE TO
                 STATE A CLAIM . Responses due by 1/14/2019 (lh)see Order DE# 65 (Entered: 01/02/2019)
01/03/2019   66 ORDER REFERRING 63 MOTION TO DISMISS 54 Answer to Complaint, Counterclaim FOR FAILURE TO
                STATE A CLAIM filed by Daniel Hall. Motions referred to Judge Bruce E. Reinhart. Signed by Judge Beth Bloom
                on 1/3/2019. See attached document for full details. (vmz) (Entered: 01/03/2019)
01/04/2019   67 PAPERLESS ORDER CANCELLING the telephone status conference previously scheduled for 1/8/19 62 , in light
                of the pending Motion to Dismiss. Signed by Magistrate Judge Bruce E. Reinhart on 1/4/2019. (hk02) (Entered:
                01/04/2019)
01/14/2019   68 Amended COUNTERCLAIM against Daniel Hall, filed by Harry Sargeant III. (Attachments: # 1 Exhibit Ex. 1 -
                Preston Affidavit, # 2 Exhibit Ex. 2 - Freshfields ltr., # 3 Exhibit Ex. 3 Quinn Emmanuel ltr.)(Rabin, Adam)
                (Entered: 01/14/2019)
01/14/2019   69 PAPERLESS ORDER denying as moot 63 Motion to Dismiss for Failure to State a Claim. See Amended
                Counterclaim at ECF No. 68 . The Court's Order referring the Motion to Dismiss to Judge Reinhart, ECF No. 66 , is
                vacated. Signed by Judge Beth Bloom (BB) (Entered: 01/14/2019)
01/18/2019   70 Unopposed MOTION for Hearing re Case Management Conference by Harry Sargeant III. (Rabin, Adam) (Entered:
                01/18/2019)
01/22/2019       Attorney Gregory William Coleman terminated. (hk02) (Entered: 01/22/2019)
01/22/2019   71 PAPERLESS ORDER granting 70 Defendant's Unopposed Motion for a Status Conference Re: Case Management
                and setting the conference for 1/31/2019 at 2:00 PM in West Palm Beach Division before Magistrate Judge Bruce E.
                Reinhart. Counsel may appear telephonically by using the following conference call instructions: Dial 1-888-557-
                8511; Enter access code 4098267#; and Enter security code 1234#. Signed by Magistrate Judge Bruce E. Reinhart
                on 1/22/2019. (hk02) (Entered: 01/22/2019)
01/28/2019   72 MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A CLAIM by Daniel Hall. Responses due by
                2/11/2019 (Cordoves, Armando) (Entered: 01/28/2019)
01/29/2019   73 ORDER REFERRING 72 MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A CLAIM filed
                by Daniel Hall. Motions referred to Judge Bruce E. Reinhart. Signed by Judge Beth Bloom on 1/29/2019. See
                attached document for full details. (vmz) (Entered: 01/29/2019)
01/31/2019   74 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Status Conference held
                on 1/31/2019. Counsel raised a variety of discovery issues at the conference, so the Court will hold a Discovery
                Hearing to resolve any pending discovery disputes on 2/11/2019 at 1:30 PM in West Palm Beach Division before
                Magistrate Judge Bruce E. Reinhart. Counsel may appear by telephone using the conference call instructions
                previously provided. The parties' joint discovery status report is due on 2/7/19. The Court will keep 3/6/19 at 1:30
                p.m. available in the event that an additional discovery status conference is needed. Total time in court: 50 minutes.
                (Digital 14:01:35) (hk02) (Entered: 01/31/2019)
02/04/2019   75 PAPERLESS Order RESETTING the Discovery Hearing previously scheduled for 2/11/19. The Discovery Hearing
                is hereby rescheduled for 2/12/2019 at 2:30 PM before Magistrate Judge Bruce E. Reinhart. Signed by Magistrate
                Judge Bruce E. Reinhart on 2/4/2019. (hk02) (Entered: 02/04/2019)
02/04/2019   76 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for Minsuk Han. Filing Fee $ 75.00 Receipt # 113C-11365316 by Burford Capital LLC, Dundrod
                Investments Ltd., Daniel Hall. Responses due by 2/19/2019 (Attachments: # 1 Certification, # 2 Text of Proposed
                Order)(Danon, Samuel) (Entered: 02/04/2019)
02/04/2019   77 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for Christine A. Bonomo. Pay.gov Agency Tracking ID 113C-11365375. Filing Fee $ 75.00 by
                Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall. Responses due by 2/19/2019 (Attachments: # 1
                Certification, # 2 Text of Proposed Order)(Danon, Samuel) (Entered: 02/04/2019)
02/04/2019   78 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of
                Electronic Filing for Jan E. Messerschmidt. Filing Fee $ 75.00 Receipt # 113C-11365486 by Burford Capital LLC,
                Dundrod Investments Ltd., Daniel Hall. Responses due by 2/19/2019 (Attachments: # 1 Certification, # 2 Text of
                Proposed Order)(Danon, Samuel) (Entered: 02/04/2019)
02/04/2019   79 PAPERLESS ORDER granting 76 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                Electronically Receive Notices of Electronic Filing for Attorney Minsuk Han. Signed by Judge Beth Bloom (BB)
                (Entered: 02/04/2019)
02/04/2019   80
                 PAPERLESS ORDER granting 77 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                 Electronically Receive Notices of Electronic Filing for Attorney Christine A. Bonomo. Signed by Judge Beth Bloom
                 (BB) (Entered: 02/04/2019)
02/04/2019   81 PAPERLESS ORDER granting 78 Motion to Appear Pro Hac Vice, Consent to Designation, and Request to
                Electronically Receive Notices of Electronic Filing for Attorney Jan E. Messerschmidt. Signed by Judge Beth
                Bloom (BB) (Entered: 02/04/2019)
02/05/2019   82 TRANSCRIPT of Status Conference (Transcribed from the Digital Audio Recording) held on January 31, 2019,
                before Magistrate Judge Bruce E. Reinhart, 1-45 pages, Court Reporter: Lisa Edwards, 305-439-7168 /
                reporterlisaedwards@gmail.com. (Digital 14:01:35.) Transcript may be viewed at the court public terminal or
                purchased by contacting the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                After that date it may be obtained through PACER. Redaction Request due 2/26/2019. Redacted Transcript Deadline
                set for 3/8/2019. Release of Transcript Restriction set for 5/6/2019. (le) (Entered: 02/05/2019)
02/05/2019   83 Defendant's MOTION for Extension of Time to File Response/Reply/Answer as to 72 MOTION TO DISMISS 68
                Counterclaim FOR FAILURE TO STATE A CLAIM by Harry Sargeant III. (Johnson, Lauren) (Entered:
                02/05/2019)
02/06/2019   84 PAPERLESS ORDER granting 83 Motion for Extension of Time to File Response to Motion by 2/15/2019. Re: 72
                MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A CLAIM filed by Daniel Hall. Signed by
                Judge Beth Bloom (BB) (Entered: 02/06/2019)
02/07/2019   85 PAPERLESS ORDER GRANTING the parties' request for an extension of time to file their joint discovery status
                report. 74 The joint report shall be filed by 2/8/19 at 5:00 p.m. Signed by Magistrate Judge Bruce E. Reinhart on
                2/7/2019. (hk02) (Entered: 02/07/2019)
02/08/2019   86 NOTICE by Harry Sargeant III Parties' Joint Discovery Memorandum. Attorney Adam Rabin added to party Harry
                Sargeant III(pty:cc). (Rabin, Adam) (Entered: 02/08/2019)
02/11/2019   87 PAPERLESS ORDER Cancelling Discovery Hearing previously scheduled for 2/12/19 based on parties' filing at
                DE 86. Signed by Magistrate Judge Bruce E. Reinhart on 2/11/2019. (hk02) (Entered: 02/11/2019)
02/14/2019   88 PAPERLESS ORDER setting Discovery Hearing on 2/26/2019 at 11:00 AM in West Palm Beach Division before
                Magistrate Judge Bruce E. Reinhart. Signed by Magistrate Judge Bruce E. Reinhart on 2/14/2019. (hk02) (Entered:
                02/14/2019)
02/15/2019   89 MOTION for Protective Order and, MOTION to Quash Plaintiffs' Subpoena Duces Tecum for Deposition by
                Morgan Sargeant. Attorney Santo DiGangi added to party Morgan Sargeant(pty:obj). (DiGangi, Santo) (Entered:
                02/15/2019)
02/15/2019   90 MOTION for Protective Order and, MOTION to Quash Plaintiffs' Subpoena Duces Tecum for Deposition by Harry
                Sargeant, IV. Attorney Santo DiGangi added to party Harry Sargeant, IV(pty:obj). (DiGangi, Santo) (Entered:
                02/15/2019)
02/15/2019   91 RESPONSE in Opposition re 72 MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A CLAIM
                filed by Harry Sargeant III. Replies due by 2/22/2019. (Hawkes, Joshua) (Entered: 02/15/2019)
02/19/2019   92 PAPERLESS ORDER taking under advisement 72 Motion to Dismiss Counterclaims and setting a Hearing for
                2/26/2019 at 11:00 AM in West Palm Beach Division before Magistrate Judge Bruce E. Reinhart. ORDER taking
                under advisement 89 90 Third Party Motions for Protective Order and setting a Discovery Hearing for 2/26/19 at
                11:00 a.m. in West Palm Beach Division before Magistrate Judge Bruce E. Reinhart. Signed by Magistrate Judge
                Bruce E. Reinhart on 2/19/2019. (hk02) (Entered: 02/19/2019)
02/19/2019   93 MOTION to Quash Non-Party Deborah Sargeant's Motion to Quash Subpoena for Deposition, or Alternatively, for
                Protective Order by Deborah Sargeant. Attorney Stephanie Anne Casey added to party Deborah Sargeant(pty:ip).
                (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Text of Proposed Order)(Casey, Stephanie) (Entered: 02/19/2019)
02/19/2019   94 MOTION to Quash Non-Party Deborah Sargeant's Motion to Quash Subpoena for Deposition, or Alternatively, for
                Protective Order by Harry Sargeant III. (Attachments: # 1 Exhibit Exh A - 3d Party Subpoena)(Hawkes, Joshua)
                (Entered: 02/19/2019)
02/20/2019   95 NOTICE of Attorney Appearance by Gregory William Coleman on behalf of Harry Sargeant, IV, Morgan Sargeant.
                Attorney Gregory William Coleman added to party Harry Sargeant, IV(pty:obj), Attorney Gregory William
                Coleman added to party Morgan Sargeant(pty:obj). (Coleman, Gregory) (Entered: 02/20/2019)
02/20/2019   96 NOTICE of Attorney Appearance by Roberto Martinez on behalf of Deborah Sargeant. Attorney Roberto Martinez
                added to party Deborah Sargeant(pty:ip). (Martinez, Roberto) (Entered: 02/20/2019)
02/20/2019   97 NOTICE of Attorney Appearance by Kathryn Throo Williams on behalf of Harry Sargeant III. Attorney Kathryn
                Throo Williams added to party Harry Sargeant III(pty:dft). (Williams, Kathryn) (Entered: 02/20/2019)
02/21/2019   98 PAPERLESS ORDER taking under advisement 93 Motion to Quash; taking under advisement 94 Motion to Quash.
                Plaintiffs may file responses to the Motions to Quash on or before February 25 at noon. The Court will hear
                argument on these Motions at the hearing already scheduled for February 26, 2019, at 11:00 a.m. Signed by
                Magistrate Judge Bruce E. Reinhart (BER) (Entered: 02/21/2019)
02/21/2019   99 PAPERLESS ORDER taking under advisement 89 Motion for Protective Order; taking under advisement 89 Motion
                to Quash; taking under advisement 90 Motion for Protective Order; taking under advisement 90 Motion to Quash.
                Plaintiffs may file Responses to these Motions by February 25, 2019, at noon. The Court will hear argument at the
                   hearing already scheduled for February 26, 2019, at 11:00 a.m. Signed by Magistrate Judge Bruce E. Reinhart
                   (BER) (Entered: 02/21/2019)
02/22/2019   100 REPORT REGARDING Discovery (Joint) by Harry Sargeant III (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit
                 Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5 Exhibit Exhibit 5)(Williams, Kathryn) (Entered:
                 02/22/2019)
02/22/2019   101 REPLY to Response to Motion re 72 MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A
                 CLAIM filed by Daniel Hall. (Cordoves, Armando) (Entered: 02/22/2019)
02/25/2019   102 RESPONSE in Opposition re 94 MOTION to Quash Non-Party Deborah Sargeant's Motion to Quash Subpoena for
                 Deposition, or Alternatively, for Protective Order, 93 MOTION to Quash Non-Party Deborah Sargeant's Motion to
                 Quash Subpoena for Deposition, or Alternatively, for Protective Order, 90 MOTION for Protective Order and
                 MOTION to Quash Plaintiffs' Subpoena Duces Tecum for Deposition, 89 MOTION for Protective Order and
                 MOTION to Quash Plaintiffs' Subpoena Duces Tecum for Deposition filed by Burford Capital LLC, Dundrod
                 Investments Ltd., Daniel Hall. Replies due by 3/4/2019. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, #
                 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Cordoves, Armando) (Entered: 02/25/2019)
02/25/2019   103 Agreed Election to Jurisdiction for Final Disposition of Motions . Filed by Burford Capital LLC, Dundrod
                 Investments Ltd., Daniel Hall (Cordoves, Armando) (Entered: 02/25/2019)
02/26/2019   104 PAPERLESS ORDER granting in part and denying in part 89 Non-party Morgan Sargeant's Motion for Protective
                 Order and denying 89 Motion to Quash for the reasons stated on the record during the oral argument. Signed by
                 Magistrate Judge Bruce E. Reinhart on 2/26/2019. (hk02) (Entered: 02/26/2019)
02/26/2019   105 PAPERLESS ORDER granting in part and denying in part 90 Non-party Harry Sargeant IV's Motion for Protective
                 Order, and denying 90 Motion to Quash for the reasons stated on the record during the oral argument. Signed by
                 Magistrate Judge Bruce E. Reinhart on 2/26/2019. (hk02) (Entered: 02/26/2019)
02/26/2019   106 PAPERLESS ORDER granting in part and denying in part 93 Non-Party Deborah Sargeant's Motion for a
                 Protective Order and denying her Motion to Quash the Deposition Subpoena for the reasons stated on the record
                 during the oral argument. Signed by Magistrate Judge Bruce E. Reinhart on 2/26/2019. (hk02) (Entered:
                 02/26/2019)
02/26/2019   107 PAPERLESS ORDER granting in part and denying in part 94 Defendant Harry Sargeant III's Motion for a
                 protective order and denying his Motion to Quash the deposition subpoena served on his wife Deborah Sargeant for
                 the reasons stated on the record during the oral argument. Signed by Magistrate Judge Bruce E. Reinhart on
                 2/26/2019. (hk02) (Entered: 02/26/2019)
02/26/2019   108
                  PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Discovery Hearing
                  [DE 89, 90, 93, 94, 100] and Oral Argument on Plaintiff's Motion to Dismiss Counterclaims [DE 72] held on
                  2/26/2019. The discovery disputes were resolved pursuant to the Court's rulings on the record. The Motion to
                  Dismiss is taken under advisement and the Court will issue a written decision. The Court will conduct another Status
                  Conference Re: Discovery Matters on 3/6/2019 at 1:30 PM in West Palm Beach Division before Magistrate Judge
                  Bruce E. Reinhart. The Court has set aside one hour for this conference. Counsel may appear by telephone using the
                  following conference call instructions: Dial 1-888-557-8511; Enter access code 4098267#; and Enter security code
                  1234#. Total time in court: 4 hours : 11 minutes. Court Reporter: Diane Miller, 561-514-3728 /
                  Diane_Miller@flsd.uscourts.gov. (Digital 10:59:18) (hk02) (Entered: 02/26/2019)
02/27/2019   109 Joint MOTION for Protective Order in Connection with Discovery and Pretrial Activities by Harry Sargeant III.
                 (Attachments: # 1 Text of Proposed Order)(Hawkes, Joshua) (Entered: 02/27/2019)
02/27/2019   110 PAPERLESS ORDER granting 109 the parties' Joint Motion for Protective Order. The Court hereby approves the
                 proposed confidentiality stipulation. Written order to follow. Signed by Magistrate Judge Bruce E. Reinhart on
                 2/27/2019. (hk02) (Entered: 02/27/2019)
02/27/2019   111 STIPULATION AND CONFIDENTIALITY ORDER Signed by Magistrate Judge Bruce E. Reinhart on 2/27/2019.
                 See attached document for full details. (vmz) (Entered: 02/27/2019)
02/27/2019   112 MOTION to Quash or for a Protective Order and Objections to Subpoenas Duces Tecum and Incorporated
                 Memorandum of Law by Daniel Sargeant, Asphalt Services, LLC, Sargeant Bulk Ashphalt, Inc., Sargeant
                 Bulktainers, Inc., Sargeant Marine, Inc., Sargeant Trading, Ltd. Co., Trigeant, LLC, Trigeant, Ltd., Trigeant
                 Holdings, Ltd.. Attorney Jeffrey Scott Wertman added to party Daniel Sargeant(pty:mov), Attorney Jeffrey Scott
                 Wertman added to party Asphalt Services, LLC(pty:mov), Attorney Jeffrey Scott Wertman added to party Sargeant
                 Bulk Ashphalt, Inc.(pty:mov), Attorney Jeffrey Scott Wertman added to party Sargeant Bulktainers, Inc.(pty:mov),
                 Attorney Jeffrey Scott Wertman added to party Sargeant Marine, Inc.(pty:mov), Attorney Jeffrey Scott Wertman
                 added to party Sargeant Trading, Ltd. Co.(pty:mov), Attorney Jeffrey Scott Wertman added to party Trigeant, LLC
                 (pty:mov), Attorney Jeffrey Scott Wertman added to party Trigeant, Ltd.(pty:mov), Attorney Jeffrey Scott Wertman
                 added to party Trigeant Holdings, Ltd.(pty:mov). (Attachments: # 1 Exhibit A - Order)(Wertman, Jeffrey) (Entered:
                 02/27/2019)
02/27/2019   113 NOTICE by Berger Singerman LLP re 112 MOTION to Quash or for a Protective Order and Objections to
                 Subpoenas Duces Tecum and Incorporated Memorandum of Law of Joinder. Attorney Jeffrey Scott Wertman added
                 to party Berger Singerman LLP(pty:ip). (Wertman, Jeffrey) (Entered: 02/27/2019)
02/27/2019   114 PAPERLESS ORDER taking under advisement 112 Non-party's Motion to Quash and setting a Discovery Hearing
                 for 3/6/2019 at 12:30 PM in West Palm Beach Division before Magistrate Judge Bruce E. Reinhart. Plaintiff's
                 counsel shall notify the attorneys for the non-party of the hearing. Counsel may appear by phone using the following
                  conference call instructions: Dial 1-888-557-8511; and Enter access code 4098267#; and Enter security code 1234#.
                  Signed by Magistrate Judge Bruce E. Reinhart on 2/27/2019. (hk02) (Entered: 02/27/2019)
03/01/2019   115 TRANSCRIPT of Motions Hearing held on 2/26/2019 before Magistrate Judge Bruce E. Reinhart, 1-216 pages,
                 Court Reporter: Diane Miller, 561-514-3728 / Diane_Miller@flsd.uscourts.gov. Transcript may be viewed at the
                 court public terminal or purchased by contacting the Court Reporter/Transcriber before the deadline for Release of
                 Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 3/22/2019.
                 Redacted Transcript Deadline set for 4/1/2019. Release of Transcript Restriction set for 5/30/2019. (dmr) (Entered:
                 03/01/2019)
03/04/2019   116 MOTION for Issuance of Letters Rogatory by Harry Sargeant III. (Attachments: # 1 Exhibit Exhibit A)(Williams,
                 Kathryn) (Entered: 03/04/2019)
03/04/2019   117 MEMORANDUM in Support Joint Discovery Memorandum for March 6, 2019 Discovery Hearing by Harry
                 Sargeant III. (Williams, Kathryn) (Entered: 03/04/2019)
03/05/2019   118 PAPERLESS ORDER taking under advisement 116 Motion for Issuance of Letters Rogatory. The Court will hear
                 argument on this Motion at the discovery status conference on March 6, 2019. The parties should be prepared to
                 address (1) whether Plaintiffs have standing to object to the Motion, (2) whether Mr. Preston must be afforded an
                 opportunity to object prior to any Letter Request being issued, (3) whether a ruling granting the Motion to Dismiss
                 Defendant's Counterclaims would affect the issuance and/or scope of the Letter Request, and (4) whether Plaintiffs
                 object to the form of the proposed Letter Request as being non-compliant with either Rule 28 or the Hague
                 Convention. The Court may permit supplemental briefing after the March 6 hearing. Signed by Magistrate Judge
                 Bruce E. Reinhart on 3/5/2019. (BER) (Entered: 03/05/2019)
03/05/2019   119 MOTION for Protective Order by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall. (Attachments: # 1
                 Appendix A, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D)(Cordoves, Armando) (Entered: 03/05/2019)
03/05/2019   120 RESPONSE in Opposition re 112 MOTION to Quash or for a Protective Order and Objections to Subpoenas Duces
                 Tecum and Incorporated Memorandum of Law filed by Harry Sargeant III. Replies due by 3/12/2019. (Attachments:
                 # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit)(Williams, Kathryn) (Entered: 03/05/2019)
03/06/2019   121 RESPONSE to Motion re 116 MOTION for Issuance of Letters Rogatory filed by Andrew Preston. Attorney
                 Jonathan Lentine Williams added to party Andrew Preston(pty:mov). Replies due by 3/13/2019. (Williams,
                 Jonathan) (Entered: 03/06/2019)
03/06/2019   122 PAPERLESS ORDER granting with prejudice 72 Plaintiff's Motion to Dismiss Defendant's Counterclaims for
                 Failure to State a Claim. Written order to follow. Signed by Magistrate Judge Bruce E. Reinhart on 3/6/2019. (hk02)
                 (Entered: 03/06/2019)
03/06/2019   123 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Discovery Hearing
                 held on 3/6/2019 regarding the issues raised in DE 117. Non-party Andrew Preston's Response to Defendant's
                 Motion for Expedited Letters Rogatory (DE 116) and Defendant's response to Plaintiff's Motion for a Protective
                 Order (DE 119) are due by 5:00 p.m. on 3/8/2019. Total time in court: 2 hours : 13 minutes. (Digital 12:27:50)
                 (hk02) (Entered: 03/06/2019)
03/06/2019   124 PAPERLESS ORDER granting in part and denying in part 112 Non-Party's Motion to Quash/for a Protective Order
                 for the reasons stated on the record. Signed by Magistrate Judge Bruce E. Reinhart on 3/6/2019. (hk02) (Entered:
                 03/06/2019)
03/08/2019   125 Joint MOTION for Extension of Time of Discovery Cutoff Deadline , Joint MOTION for Extension of Time for
                 Revised Expert and Discovery Deadlines re 32 Scheduling Order,,,, Order Referring Case to Mediation,,,, Order
                 Referring Case to Magistrate Judge,,, ( Responses due by 3/22/2019) by Harry Sargeant III. (Williams, Kathryn)
                 (Entered: 03/08/2019)
03/08/2019   126 PAPERLESS ORDER granting 125 the parties' Joint Motion for Extension of Time of the Discovery Deadline until
                 4/26/2019. The Court also grants the extensions for expert discovery as proposed in the motion. Signed by
                 Magistrate Judge Bruce E. Reinhart on 3/8/2019. (hk02) (Entered: 03/08/2019)
03/08/2019   127 PAPERLESS ORDER taking under advisement 116 Defendant's Motion for Issuance of Expedited Letters Rogatory
                 and setting a Discovery Hearing for 3/13/2019 at 3:00 PM in West Palm Beach Division before Magistrate Judge
                 Bruce E. Reinhart. Counsel may appear by telephone using the conference call instructions previously provided.
                 Any responses/replies to Mr. Preston's filing are due by noon on 3/12/2019. Signed by Magistrate Judge Bruce E.
                 Reinhart on 3/8/2019. (hk02) (Entered: 03/08/2019)
03/08/2019   128 RESPONSE in Opposition re 116 MOTION for Issuance of Letters Rogatory filed by Andrew Preston. Replies due
                 by 3/15/2019. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Williams, Jonathan) (Entered: 03/08/2019)
03/08/2019   129 PAPERLESS ORDER inviting the parties to provide additional briefing. At the last hearing, defense counsel argued
                 that forensic examination of the computers was necessary because the manner in which Daniel Sargeant acquired
                 the HS3 Material is relevant to Plaintiff's malicious prosecution claim, independent of Count One. Counsel are
                 invited to brief the issue of whether under Fed. R. Civ. P. 26, the method of obtaining the material is relevant to the
                 probable cause analysis, or whether the only pertinent issue is what Defendant knew at the time he filed the Second
                 Amended Complaint in the related action. Any briefing on this issue shall be filed by 3/12/19 at noon. Counsel
                 should be prepared to address the issue at the hearing scheduled on 3/13/2019. Signed by Magistrate Judge Bruce E.
                 Reinhart on 3/8/2019. (hk02) (Entered: 03/08/2019)
03/08/2019         Set/Reset Hearings - Depositions set for 3/14/2019 at 1:30 PM in West Palm Beach Division before Magistrate
                   Judge Bruce E. Reinhart. (hk02) (Entered: 03/08/2019)
03/11/2019   130 PAPERLESS ORDER Setting Telephonic Status Conference for 3/11/2019 at 1:30 PM in West Palm Beach
                 Division before Magistrate Judge Bruce E. Reinhart. Counsel shall use the following conference call instructions:
                 Dial 1-888-557-8511; Enter access code 4098267#; and Enter security code 1234#. Signed by Magistrate Judge
                 Bruce E. Reinhart on 3/11/2019. (hk02) (Entered: 03/11/2019)
03/11/2019   131 ORDER PERMITTING STENOGRAPHER TO BRING ELECTRONIC EQUIPMENT INTO THE FEDERAL
                 COURTHOUSE Signed by Magistrate Judge Bruce E. Reinhart on 03/11/2019. See attached document for full
                 details. (jao) (Entered: 03/11/2019)
03/11/2019   132 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Telephone Conference
                 re: discovery dispute held on 3/11/2019. Court will conduct in camera review of documents withheld by Plaintiff.
                 Total time in court: 17 minutes. (Digital 13:52:10) (hk02) (Entered: 03/11/2019)
03/11/2019   133 PAPERLESS ORDER. The Court has conducted an in camera review of 13 pages submitted by Plaintiff to the
                 Court. The Court finds that only the confidentiality provision found at Paragraph 6.1 is discoverable. Plaintiff shall
                 disclose that paragraph to Defendant forthwith. Signed by Magistrate Judge Bruce E. Reinhart on 3/11/2019. (hk02)
                 (Entered: 03/11/2019)
03/11/2019   134 MEMORANDUM in Support (Joint Discovery Memorandum for Hearing on March 13, 2019) by Harry Sargeant
                 III. (Coffey, Melissa) (Entered: 03/11/2019)
03/12/2019   135 Unopposed MOTION to Seal Exhibits to Harry Sargeant III's Motion to Compel Discovery and Forensic
                 Examination of Electronic Devices per Local Rule 5.4 by Harry Sargeant III. (Attachments: # 1 Text of Proposed
                 Order Proposed Order) (Coffey, Melissa) (Entered: 03/12/2019)
03/12/2019   136 Third Party MOTION for Protective Order and Memorandum on Forensic Imaging by Asphalt Services, LLC,
                 Daniel Sargeant, Sargeant Bulk Ashphalt, Inc., Sargeant Bulktainers, Inc., Sargeant Marine, Inc., Sargeant Trading,
                 Ltd. Co., Trigeant Holdings, Ltd., Trigeant, LLC, Trigeant, Ltd.. (Wertman, Jeffrey) (Entered: 03/12/2019)
03/12/2019   137 Plaintiff's RESPONSE Plaintiffs Response In Opposition to Defendants Application For Expedited Issuance of A
                 Letter Request For International Judicial Assistance & Incorporated Memorandum of Law by Burford Capital LLC,
                 Dundrod Investments Ltd., Daniel Hall. (Attachments: # 1 Exhibit Declaration of Andrew Preston, # 2 Exhibit
                 Deposition of Patrick Mooney)(Cordoves, Armando) (Entered: 03/12/2019)
03/12/2019   138 PAPERLESS ORDER granting 135 Motion to Seal Exhibits to Harry Sargeant III's Motion to Compel Discovery
                 and Forensic Examination of Electronic Devices. Signed by Judge Beth Bloom (BB) (Entered: 03/12/2019)
03/12/2019   139 RESPONSE in Support re 116 MOTION for Issuance of Letters Rogatory filed by Harry Sargeant III. (Attachments:
                 # 1 Exhibit A, # 2 Exhibit B)(Williams, Kathryn) (Entered: 03/12/2019)
03/12/2019   140 NOTICE of Compliance Plaintiffs Additional Briefing Regarding Defendant's Request for Inspection of Computer
                 Devices by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall re 129 Order,,,, Set/Reset
                 Deadlines/Hearings,,, (Cordoves, Armando) (Entered: 03/12/2019)
03/12/2019   141 MOTION to Compel Discovery and Forensic Examination of Electronic Devices by Harry Sargeant III. Responses
                 due by 3/26/2019 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)(Coffey,
                 Melissa) (Entered: 03/12/2019)
03/12/2019        SYSTEM ENTRY - Docket Entry 142 [misc] restricted/sealed until further notice. (1167500) (Entered: 03/12/2019)
03/12/2019        SYSTEM ENTRY - Docket Entry 143 [misc] restricted/sealed until further notice. (dj) (Entered: 03/12/2019)
03/13/2019   144 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Discovery Hearing on
                 DE 116, 119, 134, 136, 141 held on 3/13/2019. Total time in court: 2 hours : 10 minutes. (Digital 15:05:52) (hk02)
                 (Entered: 03/13/2019)
03/14/2019   145 ORDER MEMORIALIZING DISCOVERY RULINGS;denying 116 Motion for Issuance of Letters Rogatory;
                 granting 136 Motion for Protective Order; denying 141 Motion to Compel. Signed by Magistrate Judge Bruce E.
                 Reinhart on 3/14/2019. See attached document for full details. (vmz) (Entered: 03/14/2019)
03/15/2019        Attorney Gregory William Coleman representing Sargeant III, Harry (Defendant) Activated. (Coleman, Gregory)
                  (Entered: 03/15/2019)
03/15/2019        Attorney Santo DiGangi representing Sargeant III, Harry (Defendant) Activated. (DiGangi, Santo) (Entered:
                  03/15/2019)
03/15/2019   146 NOTICE of Attorney Appearance by Santo DiGangi on behalf of Harry Sargeant III (DiGangi, Santo) (Entered:
                 03/15/2019)
03/15/2019   147 NOTICE of Attorney Appearance by Gregory William Coleman on behalf of Harry Sargeant III (Coleman,
                 Gregory) (Entered: 03/15/2019)
03/18/2019   148 TRANSCRIPT of Hearing held on 3/6/19 before Magistrate Judge Bruce E. Reinhart, 1-108 pages, Court Reporter:
                 Joanne Mancari, 305-523-5635. Transcript may be viewed at the court public terminal or purchased by contacting
                 the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may be
                 obtained through PACER. Redaction Request due 4/8/2019. Redacted Transcript Deadline set for 4/18/2019.
                 Release of Transcript Restriction set for 6/17/2019. (hh) (Entered: 03/19/2019)
03/20/2019   149 NOTICE by Harry Sargeant III of Objections to March 6, 2019 Discovery Rulings (Williams, Kathryn) (Entered:
                 03/20/2019)
03/21/2019   150 TRANSCRIPT of Discovery Hearing (Transcribed from the Digital Audio Recording) held on March 13, 2019,
                 before Magistrate Judge Bruce E. Reinhart, 1-121 pages, Court Reporter: Lisa Edwards, 305-439-7168 /
                 reporterlisaedwards@gmail.com. (Digital 15:05:52.) Transcript may be viewed at the court public terminal or
                 purchased by contacting the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                 After that date it may be obtained through PACER. Redaction Request due 4/11/2019. Redacted Transcript Deadline
                 set for 4/22/2019. Release of Transcript Restriction set for 6/19/2019. (le) (Entered: 03/21/2019)
03/22/2019   151 ORDER OVERRULING OBJECTIONS TO MARCH 6, 2019 DISCOVERY RULINGS re 149 Notice (Other) filed
                 by Harry Sargeant III Signed by Judge Beth Bloom on 3/21/2019. See attached document for full details. (pcs)
                 (Entered: 03/22/2019)
03/22/2019   152 MOTION for Extension of Time of Trial and Pre-Trial Deadlines re 32 Scheduling Order,,,, Order Referring Case to
                 Mediation,,,, Order Referring Case to Magistrate Judge,,, by Harry Sargeant III. Responses due by 4/5/2019
                 (Attachments: # 1 Text of Proposed Order)(Hawkes, Joshua) (Entered: 03/22/2019)
03/22/2019   153 ORDER AMENDING SCHEDULING ORDER, ECF NO. 32 , AND CERTAIN PRETRIAL DEADLINES;
                 granting in part 152 Motion for Extension of Time. Discovery due by 5/27/2019. Expert Discovery due by
                 5/27/2019. Mediation Deadline 4/24/2019. Dispositive Motions due by 6/12/2019. In Limine Motions due by
                 6/12/2019. Motions due by 6/12/2019. Pretrial Stipulation due by 8/19/2019. Calendar Call set for 8/27/2019 01:45
                 PM in Miami Division before Judge Beth Bloom. Jury Trial set for 9/3/2019 09:00 AM in Miami Division before
                 Judge Beth Bloom. Signed by Judge Beth Bloom on 3/22/2019. See attached document for full details. (vmz)
                 (Entered: 03/25/2019)
03/25/2019   154 PAPERLESS ORDER granting in part and deferring in part 119 Plaintiffs' Motion for Protective Order. Pursuant to
                 the rulings rendered during the March 6, 2019 hearing (Transcript at DE 148) the Court will wait to see what is
                 revealed during the depositions of Daniel Sargeant and Daniel Hall, as well as Plaintiffs' decision regarding
                 withdrawing Count One before making a final ruling on the scope of discovery. Signed by Magistrate Judge Bruce
                 E. Reinhart on 3/25/2019. (hk02) (Entered: 03/25/2019)
03/26/2019   155 ORDER Granting with Prejudice 72 MOTION TO DISMISS 68 Counterclaim FOR FAILURE TO STATE A
                 CLAIM filed by Daniel Hall. Signed by Magistrate Judge Bruce E. Reinhart on 3/26/2019. See attached document
                 for full details. (hk02) (Entered: 03/26/2019)
03/27/2019   156 NOTICE by Harry Sargeant III of Objections to March 13, 2019 Discovery Rulings (Attachments: # 1 Exhibit 1, # 2
                 Exhibit 2) (Williams, Kathryn) (Entered: 03/27/2019)
04/01/2019   157 Unopposed MOTION to Seal Exhibit to Harry Sargeant III's Objections to March 13, 2019 Discovery Rulings per
                 Local Rule 5.4 by Harry Sargeant III. (Williams, Kathryn) (Entered: 04/01/2019)
04/02/2019   158 PAPERLESS ORDER granting 157 Motion to Seal Exhibit 2 to HS3's Objections to March 13, 2019 Discovery
                 Rulings, [ECF No. 156]. Signed by Judge Beth Bloom (BB) (Entered: 04/02/2019)
04/02/2019        SYSTEM ENTRY - Docket Entry 159 [misc] restricted/sealed until further notice. (1783530) (Entered: 04/02/2019)
04/02/2019   160 NOTICE by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall re 1 Complaint, Suggestion of Mootness
                 (Attachments: # 1 Exhibit A) (Cordoves, Armando) (Entered: 04/02/2019)
04/04/2019   161 Defendant's MOTION for Extension of Time to Revise Amended Trial Schedule and Complete Mediation re 153
                 Order on Motion for Extension of Time,, by Harry Sargeant III. Responses due by 4/18/2019 (Attachments: # 1
                 Exhibit to be filed under seal, # 2 Text of Proposed Order)(Hawkes, Joshua) (Entered: 04/04/2019)
04/04/2019   162 Defendant's MOTION to Seal Exhibit to ECF No. 161 per Local Rule 5.4 by Harry Sargeant III. (Attachments: # 1
                 Text of Proposed Order) (Hawkes, Joshua) (Entered: 04/04/2019)
04/04/2019   163 PAPERLESS ORDER granting 162 Motion to Seal Permanently Exhibit to ECF No. 161 per Local Rule 5.4. Signed
                 by Judge Beth Bloom (BB) (Entered: 04/04/2019)
04/04/2019        SYSTEM ENTRY - Docket Entry 164 [misc] restricted/sealed until further notice. (1698062) (Entered: 04/04/2019)
04/04/2019   165 RESPONSE to Motion re 161 Defendant's MOTION for Extension of Time to Revise Amended Trial Schedule and
                 Complete Mediation re 153 Order on Motion for Extension of Time,, filed by Burford Capital LLC, Dundrod
                 Investments Ltd., Daniel Hall. Replies due by 4/11/2019. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)
                 (Danon, Samuel) (Entered: 04/04/2019)
04/05/2019   166 REPLY to Response to Motion re 161 Defendant's MOTION for Extension of Time to Revise Amended Trial
                 Schedule and Complete Mediation re 153 Order on Motion for Extension of Time,, filed by Harry Sargeant III.
                 (Hawkes, Joshua) (Entered: 04/05/2019)
04/05/2019   167 SECOND AMENDED SCHEDULING ORDER: ( Discovery due by 6/26/2019., Expert Discovery due by
                 6/26/2019., Mediation Deadline 5/24/2019., In Limine Motions due by 7/12/2019., Dispositive Motions due by
                 7/12/2019., Motions due by 7/12/2019., Pretrial Stipulation due by 9/18/2019., Jury Trial set for 9/30/2019 09:00
                 AM before Judge Beth Bloom., Calendar Call set for 9/24/2019 01:45 PM before Judge Beth Bloom.) Motions
                 terminated: 161 Defendant's MOTION for Extension of Time to Revise Amended Trial Schedule and Complete
                 Mediation re 153 Order on Motion for Extension of Time,, filed by Harry Sargeant III. Signed by Judge Beth Bloom
                 on 4/4/2019. See attached document for full details. (vmz)

                  Pattern Jury Instruction Builder - To access the latest, up to date changes to the 11th Circuit Pattern Jury
                  Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 04/05/2019)
04/10/2019   168 RESPONSE to 156 Notice (Other) by Andrew Preston. (Williams, Jonathan) (Entered: 04/10/2019)
04/10/2019   169 Response to Objections to Magistrate Judge's Discovery Rulings to 156 Notice (Other) by Burford Capital LLC,
                 Dundrod Investments Ltd., Daniel Hall. (Cordoves, Armando) (Entered: 04/10/2019)
04/11/2019   170 Plaintiff's MOTION to Withdraw as Attorney by David K. Suska for / by Burford Capital LLC, Dundrod
                 Investments Ltd., Daniel Hall. Responses due by 4/25/2019 (Danon, Samuel) (Entered: 04/11/2019)
04/11/2019   171 ORDER REASSIGNING CASE to Judge Roy Altman for all further proceedings, Judge Beth Bloom no longer
                 assigned to case. Signed by Judge Beth Bloom on 4/11/2019. See attached document for full details. (bms) (Entered:
                 04/11/2019)
04/12/2019   172 PAPERLESS ORDER Setting a Discovery Hearing for 4/19/2019 at 2:30 PM in West Palm Beach Division before
                 Magistrate Judge Bruce E. Reinhart. Counsel may appear by telephone using the following conference call
                 instructions: Dial 1-888-557-8511; Enter access code 4098267#; and Enter security code 1234#. Signed by
                 Magistrate Judge Bruce E. Reinhart on 4/12/2019. (hk02) (Entered: 04/12/2019)
04/15/2019   173 NOTICE of Attorney Appearance by Michael James Pike on behalf of Andrew Reisman. Attorney Michael James
                 Pike added to party Andrew Reisman(pty:obj). (Pike, Michael) (Entered: 04/15/2019)
04/15/2019   174 MOTION to Quash Subpoena or, in the Alternative, Motion for Protective Order by Andrew Reisman.
                 (Attachments: # 1 Exhibit A - Subpoena to Testify at Deposition)(Pike, Michael) (Entered: 04/15/2019)
04/15/2019   175 NOTICE of Attorney Appearance by Michael James Pike on behalf of Elijah Ltd. Corp.. Attorney Michael James
                 Pike added to party Elijah Ltd. Corp.(pty:obj). (Pike, Michael) (Entered: 04/15/2019)
04/15/2019   176 MOTION to Quash Subpoena or, in the alternative, MOTION for Protective Order by Elijah Ltd. Corp..
                 (Attachments: # 1 Exhibit A - Subpoena to Produce Documents)(Pike, Michael) (Entered: 04/15/2019)
04/16/2019   177 Corrected Transcript and Notice of Correction of Motion Hearing held on 02/26/2019 before Magistrate Judge
                 Bruce E. Reinhart, 1-216 pages, re: 115 Transcript,, Court Reporter: Diane Miller, 561-514-3728 /
                 Diane_Miller@flsd.uscourts.gov. (dmr) (Entered: 04/16/2019)
04/16/2019   178 PAPERLESS ORDER for Plaintiff to respond to the Non-parties' Motions to Quash (DE 174, 176) by 4/25/2019.
                 Any replies are due by 5/2/2019. Signed by Magistrate Judge Bruce E. Reinhart on 4/16/2019. (hk02) (Entered:
                 04/16/2019)
04/16/2019   179 NOTICE by Harry Sargeant III re 160 Notice (Other) Response to Suggestion of Mootness (Hawkes, Joshua)
                 (Entered: 04/16/2019)
04/17/2019   180
                   Joint MOTION for Extension of Time to Extend Mediation Deadlines re 167 Scheduling Order,,, by Burford Capital
                   LLC, Dundrod Investments Ltd., Daniel Hall. Responses due by 5/1/2019 (Cordoves, Armando) (Entered:
                   04/17/2019)
04/17/2019   181 STATUS REPORT Joint Discovery by Burford Capital LLC, Dundrod Investments Ltd., Daniel Hall (Attachments:
                 # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Cordoves, Armando) (Entered: 04/17/2019)
04/17/2019   182 Unopposed MOTION to Seal Exhibits to Joint Discovery Report per Local Rule 5.4 by Harry Sargeant III. (Hawkes,
                 Joshua) (Entered: 04/17/2019)
04/17/2019   183 REPLY to 156 Notice (Other) in support of Objections to March 13, 2019 Discovery Rulings by Harry Sargeant III.
                 (Williams, Kathryn) (Entered: 04/17/2019)
04/18/2019   184 PAPERLESS ORDER granting 170 Motion to Withdraw as Attorney. David K. Suska is hereby withdrawn from the
                 case. A Notice of Termination will be delivered by US Mail to David Suska. Signed by Magistrate Judge Bruce E.
                 Reinhart on 4/18/2019. (hk02) (Entered: 04/18/2019)
04/18/2019   185 PAPERLESS ORDER granting 180 the Parties' Joint Motion to Extend Mediation Deadlines re: 167 Second
                 Amended Scheduling Order. The parties are instructed to file a notice and proposed order scheduling mediation by
                 April 26, 2019. The parties shall complete mediation by June 26, 2019. Signed by Judge Roy K. Altman on 4/18/19.
                 (tas) (Entered: 04/18/2019)
04/18/2019   186 PAPERLESS ORDER dismissing Count I of Plaintiff's Complaint 1 . The Parties have represented to the Court in
                 ECF Nos. 160 and 179 that Count I is moot. Signed by Judge Roy K. Altman on 4/18/19. (tas) (Entered:
                 04/18/2019)
04/18/2019   187 PAPERLESS ORDER dismissing Count I of Plaintiff's Complaint 1 . The Parties have represented to the Court
                 [160, 179] that Count I is moot. Signed by Judge Roy K. Altman on 4/18/2019. (jz00) (Entered: 04/18/2019)
04/19/2019   188 NOTICE OF FILING POWERPOINT PRESENTATIONby Burford Capital LLC, Dundrod Investments Ltd.,
                 Daniel Hall re 172 (Attachments: # 1 Exhibit 1) (Cordoves, Armando) Modified text on 4/22/2019 (vmz). (Entered:
                 04/19/2019)
04/19/2019   190 PAPERLESS Minute Entry for proceedings held before Magistrate Judge Bruce E. Reinhart: Discovery Hearing
                 held on 4/22/2019. The Court reserved ruling on the four discovery issues raised in DE 181 as well as the Motion to
                 Seal (DE 182). Counsel will submit documents for in camera review and file supplemental briefing by 4/26/19.
                 Total time in court: 1 hour(s) : 58 minutes. (Digital 14:31:06) (hk02) . (Entered: 04/22/2019)
04/21/2019   189
                  MOTION to Quash /Motion for Protective Order Related to Subpoenas for Deposition and Documents Served On
                  Elijah Ltd. and Andrew Reisman by Harry Sargeant III. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                  Exhibit 4, # 5 Exhibit 5)(Williams, Kathryn) (Entered: 04/21/2019)
04/22/2019   191 NOTICE by Harry Sargeant III of Authority Cited During April 19, 2019 Hearing (Williams, Kathryn) (Entered:
                 04/22/2019)



                                                    PACER Service Center
                                                      Transaction Receipt
                                                        04/25/2019 12:12:41
                                  PACER                                   Client
                                               jmhawkes:4617034:3931946               115158-0102
                                  Login:                                  Code:
                                                                          Search      9:18-cv-
                                  Description: Docket Report
                                                                          Criteria:   80748-RKA
                                  Billable
                                               23                         Cost:       2.30
                                  Pages:
